                          Case 4:20-cv-08256-JSW Document 36-6 Filed 06/15/21 Page 1 of 2



                    1    JOSEPH P. MCMONIGLE, Bar No. 66811
                         JOHN B. SULLIVAN, Bar No. 238306
                    2    DAVID S. MCMONIGLE, Bar No. 258980
                         LONG & LEVIT LLP
                    3    465 California Street, Suite 500
                         San Francisco, California 94104
                    4    Telephone: (415) 397-2222
                         Facsimile: (415) 397-6392
                    5    Email:       jmcmonigle@longlevit.com
                                      jsullivan@longlevit.com
                    6                 dmcmonigle@longlevit.com
                    7    Attorneys for Respondent
                         HOSIE RICE LLP
                    8

                    9
                                             IN THE UNITED STATES DISTRICT COURT
                  10
                                              NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                         SPACE DATA CORPORATION,                   Case No. 4:20-cv-08256-JSW
                  13
                               Petitioner,                         [PROPOSED] ORDER GRANTING
                  14                                               HOSIE RICE LLP’S’ MOTION FOR
                               v.                                  ATTORNEY’S FEES
                  15
                         HOSIE RICE LLP,                           Action Filed: November 25, 2020
                  16
                               Respondent.
                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                 -1-
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,                                      [PROPOSED] ORDER
   CALIFORNIA 94104
                          Case 4:20-cv-08256-JSW Document 36-6 Filed 06/15/21 Page 2 of 2



                    1
                                The Motion for Prevailing Party Attorneys’ Fees and Costs filed by Respondent
                    2
                         HOSIE RICE, LLP came before Courtroom 5 of this Court, the Honorable Judge Jeffrey
                    3
                         S. White presiding. Having read the briefing submitted by the parties, and supporting
                    4
                         documents, the Court rules as follows:
                    5
                                Respondent HOSIE RICE, LLP’s Motion for Prevailing Party Attorneys’ Fees is
                    6
                         Granted.
                    7
                                The representation agreement between Hosie Rice and Space Data Corporation
                    8
                         provided for attorneys’ fees to be paid to the prevailing party in any dispute between the
                    9
                         parties. Hose Rice was the prevailing party on Space Data’s Petition to Vacate the
                  10
                         Arbitration Award, and Hosie Rice’s Motion to Confirm the Arbitration Award. The
                  11
                         attorney fee rates, time spent, and total fees incurred in connection with the above
                  12
                         referenced petition and motion were necessary, justified and reasonable under the
                  13
                         circumstances.
                  14
                                Based on the foregoing, Hosie Rice is awarded attorneys’ fees in the amount of
                  15
                         $_________ as the prevailing party on Space Data’s Petition to Vacate the Arbitration
                  16
                         Award, and Hosie Rice’s Motion to Confirm the Arbitration Award. In addition, Hosie
                  17
                         Rice is awarded attorneys’ fees in the amount of $_________ in connection with the
                  18
                         present motion. Space Data and/or its counsel are ordered to pay the above referenced
                  19
                         amounts to Hosie Rice, LLP, within 30 days of the date of this order.
                  20
                  21
                                IT IS SO ORDERED.
                  22

                  23
                         DATED:
                  24

                  25

                  26                                               HON. JEFFREY S. WHITE
                                                                   DISTRICT COURT JUDGE
                  27

                  28
LONG & LEVIT LLP                                                      -2-
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,                                             [PROPOSED] ORDER
   CALIFORNIA 94104
